Citation Nr: 1823733	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is of record within VACOLS.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after February 2, 2013).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2017). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he has a current bilateral hearing loss disability and tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts he developed hearing loss and tinnitus as a result of in-service exposure to traumatic noise during the performance of duties as a cargo handler and that his hearing issues have continued to worsen since service.

At his August 2015 Board Hearing, it was noted that the RO found the Veteran had been exposed to traumatic noise during his active service, but the issue was whether a nexus existed between his current hearing pathology and his service.  In regard to this, the Veteran testified that sometimes after being exposed to noise from aircraft while working as a cargo handler, he experienced intermittent muffled hearing or deafness.  Likewise, in regard to his tinnitus, the Veteran testified that it began during his service, but it was only intermittent.  However, it grew constant starting in 2012.

The Veteran was diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus at his March 2013 VA-ordered audiological examination.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels at or greater than 40 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385 (2017) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, at the hearing, the Veteran reported exposure to acoustic trauma during the performance of duties as a cargo handler.  The Board notes the Veteran's June 1969 separation examination is silent for complaints of bilateral hearing loss or tinnitus.  Nevertheless, the Veteran testified at the August 2015 Board hearing that he first experienced an auditory pathology, including decreased hearing acuity and tinnitus, during his active service and that his auditory symptoms have progressively worsened since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).

The Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus because hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during active service and have continued to progress since that time.

The Board acknowledges there is a negative etiological opinion of record in the form of the March 2013 VA-ordered audiological examination report.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's lay assertions of traumatic noise exposure and onset of auditory symptomatology, which the Board has found to be competent and credible.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Importantly, while the VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify any alternate etiology for his symptoms, which, as discussed, the Veteran credibly reported arose during his active service.  See id.  Additionally, while the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not due to military noise exposure, the examiner based the negative opinion primarily upon the absence of documented hearing loss upon separation.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley, 5 Vet. App. 155.  Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).  As a result, the March 2013 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

Rather, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, in absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


